


Exhibit 10.17


WOLVERINE WORLD WIDE, INC.

EXECUTIVE LONG-TERM INCENTIVE PLAN (THREE-YEAR PLAN)

SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
WOLVERINE WORLD WIDE, INC. EXECUTIVE LONG-TERM INCENTIVE PLAN (THREE-YEAR PLAN)
(the "Plan") for its executive officers and key management employees. The Plan
provides for the payment of bonuses to participants based upon the financial
performance of the Company over a three-year period.

          1.2          Purpose of Plan. The purpose of the Plan is to encourage
longer range strategic planning and not stress over-dependence on short-term
performance which could hinder long-term increases in stockholder value and/or
achievement of a strategic position and/or advantage in the marketplace, to
encourage cooperation among all the units of the Company to foster a closer and
more cooperative association and sense of team work, and to encourage executive
officers and key management individuals to enter and continue in the employ of
the Company. Within that context, the Plan is intended to provide
performance-based compensation under Section 162(m) of the Code, and shall be
interpreted and administered to achieve that purpose.

          1.3          Effective Date. The Plan is initially effective as of
December 29, 1996. Adoption of the Plan by the Board and payment of Incentive
Bonuses pursuant to this Plan shall be contingent upon approval of the Plan by
the stockholders of the Company. In the absence of such approval, this Plan
shall be void.

SECTION 2

Definitions

                    The following terms have the stated definitions unless a
different meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Beneficiary" means the individual, trust or other entity
designated by the Participant to receive any amount payable with respect to the
Participant under the Plan after the Participant's death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Committee. A Participant's Will is not
effective for this purpose. If a designation has not been completed properly and
filed with the Committee or is ineffective for any other reason, the Beneficiary
shall be the Participant's Surviving Spouse. If there is no effective
designation and the Participant does not have a Surviving Spouse, the remaining
benefits, if any, shall be paid to the Participant's estate.

          2.3          "Board" means the Board of Directors of the Company.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Compensation Committee of the Board
or such other committee as the Board shall designate to administer the Plan. The
Committee shall consist of at least two members and all of its members shall be
"non-employee directors" as defined in Rule 16b-3 issued under the Act and
"outside directors" as defined in the regulations under Section 162(m) of the
Code.

          2.6          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.

          2.7          "Fiscal Year" means the fiscal year of the Company for
financial reporting purposes as the Company may adopt from time to time.


1

--------------------------------------------------------------------------------


          2.8          "Incentive Bonus" means a bonus awarded and paid to a
Participant for services to the Company during a three-year period that is based
upon achievement of preestablished financial objectives by the Company.

          2.9          "Market Value" shall equal the mean of the highest and
lowest sales prices of shares of common stock of the Company on the New York
Stock Exchange (or any successor exchange that is the primary stock exchange for
trading of common stock of the Company) on the date of grant, or if the New York
Stock Exchange (or any such successor) is closed on that date, the last
preceding date on which the New York Stock Exchange (or any such successor) was
open for trading and on which shares of common stock of the Company were traded.

          2.10          "Participant" means an executive officer or key
management employee of the Company or its Subsidiaries who is designated as a
Participant for a three-year period.

          2.11          "Performance" means the level of achievement by the
Company of the financial performance criteria based on the earnings per share of
the Company established by the Committee pursuant to Section 5.3.

          2.12          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.

          2.13          "Surviving Spouse" means the spouse of the Participant
at the time of the Participant's death who survives the Participant. If the
Participant and spouse die under circumstances which prevent ascertainment of
the order of their deaths, it shall be presumed for the Plan that the
Participant survived the spouse.

          2.14          "Target Bonus" means the bonus goal established by the
Committee for each Participant under Section 5.2(a).

SECTION 3

Administration

          3.1          Power and Authority. The Plan shall be administered by
the Committee. The Committee may delegate recordkeeping, calculation, payment
and other ministerial or administrative functions to individuals designated by
the Committee, who may be employees of the Company. Except as limited in this
Plan, the Committee shall have all of the express and implied powers and duties
set forth in the Plan and shall have full authority and discretion to interpret
the Plan and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Action may be taken by a written instrument
signed by a majority of the members of the Committee and any action so taken
shall be as effective as if it had been taken at a meeting. The Committee may
make such other rules for the conduct of its business, and may adopt such other
rules, policies and forms for the administration, interpretation and
implementation of the Plan as it deems advisable. All determinations,
interpretations and selections made by the Committee regarding the Plan shall be
final and conclusive.

          3.2          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each individual who is or has been a member of the Committee, or delegated
authority by the Committee, shall be indemnified and held harmless by the
Company from and against any cost, liability or expense imposed or incurred in
connection with any act or failure to act under the Plan. Each such individual
shall be justified in relying on information furnished in connection with the
Plan's administration by any appropriate person or persons.


2

--------------------------------------------------------------------------------


SECTION 4

Participation

          4.1          Participation. For each three-year period, the Committee
shall select the executive officers and key management employees who shall be
the Participants for the three-year period. The Committee may limit the number
of executive officers and key management employees who will be Participants for
a three-year period.

          4.2          Continuing Participation. Selection as a Participant for
a three-year period by the Committee is limited to that three-year period. An
eligible executive officer or key management employee will be a Participant for
a three-year period only if designated as a Participant by the Committee for
such three-year period.

SECTION 5

Performance Goals and Criteria

          5.1          Concept. The primary concept of the Plan is to establish
financial performance goals for each three-year time period for the Company. The
performance periods are overlapping, beginning every Fiscal Year and ending
three full Fiscal Years later. The Plan provides for the payment of bonuses to
participants based upon the financial performance of the Company over the
three-year period.

          5.2          Selection of Criteria. The Committee shall preestablish
performance goals for each Participant in the manner and within the time limits
specified in this Section 5. For each Participant for each three-year period,
the Committee shall specify:

          (a)          Target Bonus. A Target Bonus, expressed as a specified
dollar amount or as a percentage of the Participant's base salary;

          (b)          Incentive Bonus. The Incentive Bonus levels, expressed as
a percentage of the Target Bonus, that shall be paid to the Participant at
specified levels of Performance by the Company based on the criteria established
by the Committee pursuant to Section 5.3;

          (c)          Performance Measurement. The applicable measurement of
Performance under Section 5.3; and

          (d)          Conditions on Incentive Bonus. Any specific conditions
under which an Incentive Bonus specified under (b) above may be reduced or
forfeited (but not increased).

The Incentive Bonus levels specified under (b) above may be expressed either as
(i) a matrix of percentages of the Target Bonus that will be paid at specified
levels of Performance, or (ii) a mathematical formula that determines the
percentage of the Target Bonus that will be paid at varying levels of
Performance.

          5.3.          Measurement of Performance. Performance shall be
determined by reference to the earnings per share of the Company. For purposes
of the Plan, the definition of "earnings per share" means the Company's net
after-tax earnings per share of Common Stock after all expenses and taxes,
except for payment of Incentive Bonuses pursuant to this Plan.

          5.4          Incentive Bonus Conditioned on Performance. Payment of an
Incentive Bonus to a Participant for a three-year period under this Plan shall
be entirely contingent upon the Performance criteria established by the
Committee pursuant to this Section 5, the satisfaction of which is substantially
uncertain when established by the Committee for the three-year period.

          5.5          Time of Determination by Committee. All determinations to
be made by the Committee for a three-year period pursuant to this Section 5
shall be made by the Committee during the first 90 days of such three-year
period.

          5.6          Objective Standards. An Incentive Bonus shall be based
solely upon objective criteria, consistent with this Section 5, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Incentive Bonus to be paid. Although the Committee has authority
to exercise reasonable discretion to


3

--------------------------------------------------------------------------------


interpret this Plan and the criteria it shall specify pursuant to this Section 5
of the Plan, it may not amend or waive such criteria after the 90th day of a
three-year period. The Committee shall have no authority or discretion to
increase any Incentive Bonus, or to construct, modify or apply the measurement
of Performance in a manner that will directly or indirectly increase the
Incentive Bonus, for any Participant for any three-year period above the amount
determined by the applicable objective standards established within the first 90
days of the three-year period.

SECTION 6

Determination and Payment of Incentive Bonuses

          6.1          Committee Certification. The Incentive Bonus for each
eligible Participant for a three-year period shall be determined on the basis of
the Target Bonus and Performance criteria established by the Committee pursuant
to Section 5 for the three-year period. The Committee shall determine, and shall
certify in writing prior to payment of any Incentive Bonus, that the Company
Performance for the three-year period satisfied the Performance criteria
established by the Committee for the three-year period. Approved minutes of the
Committee shall constitute sufficient written certification for this purpose.

          6.2          Partial Period Performance Adjustments. The Incentive
Bonus otherwise payable to a Participant for a three-year period shall be
adjusted as follows:

          (a)           Retirement, Death, or Total Disability. If a Participant
ceases to be a Participant before the end of any three-year period and more than
12 months after the beginning of such three-year period because of death, normal
or early retirement under the Company's retirement plan, as then in effect, or
total disability under the Company's long-term disability plan, an award shall
be paid to the Participant or the Participant's Beneficiary after the end of
such three-year period prorated as follows: the award, if any, for such
three-year period shall be equal to 100 percent of the Incentive Bonus that the
Participant would have received if the Participant had been a Participant during
the entire performance period, multiplied by the ratio of the Participant's full
months as a Participant during that performance period to the total number of
months in that performance period. The award, if any, shall only be made in the
form of a cash payout and no shares of restricted stock shall be awarded.
Notwithstanding the foregoing, the Committee shall have discretion to reduce or
eliminate any Incentive Bonus otherwise payable pursuant to this Section.

          (b)          Other Termination. If an employee ceases to be a
Participant during any three-year period(s), or prior to actual receipt of the
award for a previous period because of the Participant's termination of
employment for any reason other than described in Section 6.2(a), the
Participant will not be entitled to any award for such three-year period. If a
Participant continues in Wolverine's employment but no longer is approved by the
Committee to participate in future three-year periods, the Participant shall be
eligible for a prorated award determined in the same manner set forth in Section
6.2(a). Notwithstanding the foregoing, the Committee shall have discretion to
reduce or eliminate any Incentive Bonus otherwise payable pursuant to this
Section.

          6.3          Maximum Incentive Bonus. The Incentive Bonus for any
Participant for a three-year period shall not, in any event, exceed $1,000,000,
exclusive of the 20% increase in the amount of the Incentive Bonus payable in
restricted stock which reflects what the Company believes to be the diminution
of value of the award created by the restrictions.

          6.4          Payment to Participant or Beneficiary. The Incentive
Bonus of each Participant shall be paid to the Participant, or the Beneficiary
of any deceased Participant, by the Company as soon as feasible following final
determination and certification by the Committee of the amount payable.


4

--------------------------------------------------------------------------------


SECTION 7

Manner of Payment

          7.1          General. Each Participant will receive part of his or her
Incentive Bonus in cash and part in restricted stock according to the terms
below.

          7.2          Cash Payout. Each Participant will receive a cash payment
equal to 50% of his or her Incentive Bonus. The Company will make the cash
payment as soon as feasible following final determination and certification by
the Committee of the amount payable.

          7.3          Restricted Stock. Each Participant will also receive a
grant of restricted stock under the Company's existing stockholder-approved
plans on the same date the cash payment is made pursuant to Section 7.2. The
number of shares of restricted stock a Participant shall receive will equal 70%
of the Incentive Bonus divided by the Market Value of the Company's common stock
on the date of grant, rounded to the nearest whole share. The restrictions
imposed on the restricted stock shall lapse in 3 equal annual installments
commencing 1 year following the grant date. Each award of restricted stock shall
be evidenced by a restricted stock agreement containing such terms and
conditions, including vesting schedules, consistent with the provisions of the
Plan and the plan under which the restricted stock is so awarded.

SECTION 8

General Provisions

          8.1          Benefits Not Guaranteed. Neither the establishment and
maintenance of the Plan nor participation in the Plan shall provide any
guarantee or other assurance that an Incentive Bonus will be payable under the
Plan.

          8.2          No Right to Participate. Nothing in this Plan shall be
deemed or interpreted to provide a Participant or any non-participating employee
any contractual right to participate in or receive benefits under the Plan. No
designation of an employee as a Participant for all or any part of a three-year
period shall create a right to an Incentive Bonus under the Plan for any other
three-year period. There is no obligation of uniformity of treatment of
employees, eligible officers or Participants under the Plan.

          8.3          No Employment Right. Participation in this Plan shall not
be construed as constituting a commitment, guarantee, agreement or understanding
of any kind that the Company or any subsidiary will continue to employ any
individual, and this Plan shall not be construed or applied as an employment
contract or obligation. Nothing herein shall abridge or diminish the rights of
the Company or any subsidiary to determine the terms and conditions of
employment of any Participant, officer or other employee or to terminate the
employment of any Participant, officer or other employee with or without reason
at any time.

          8.4          No Assignment or Transfer. Neither a Participant nor any
Beneficiary or other representative of a Participant shall have any right to
assign, transfer, attach or hypothecate any amount or credit, potential payment
or right to future payments of any amount or credit or any other benefit
provided under this Plan. Payment of any amount due or to become due under this
Plan shall not be subject to the claims of creditors of the Participant or to
execution by attachment or garnishment or any other legal or equitable
proceeding or process.

          8.5          No Limit on Other Compensation Arrangements. Nothing
contained in this Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements. A
Participant may have other targets under other plans of the Company. However, no
payment under any other plan or arrangement shall be contingent upon failure to
attain the criteria for payment of an Incentive Bonus under this Plan.

          8.6          Withholding and Payroll Taxes. The Company shall deduct
from any payment made under this Plan all amounts required by federal, state and
local tax laws to be withheld and shall subject any payments made under the Plan
to all applicable payroll taxes and assessments.


5

--------------------------------------------------------------------------------


          8.7          Incompetent Payee. If the Committee determines that an
individual entitled to a payment under this Plan is incompetent, it may cause
benefits to be paid to another individual for the use or benefit of the
Participant or Beneficiary at the time or times otherwise payable under this
Plan, in total discharge of the Plan's obligations to the Participant or
Beneficiary.

          8.8          Governing Law. The validity, construction and effect of
the Plan shall be determined in accordance with the laws of the State of
Delaware and applicable federal law.

          8.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the remaining provisions of the
Plan shall not be affected and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

SECTION 9

Termination and Amendment

                    The Board may terminate the Plan at any time, or may from
time to time amend the Plan as it deems proper and in the best interests of the
Company. No termination or amendment may impair the validity of, or the
obligation of the Company to pay, any Incentive Bonus awarded for any three-year
period ending prior to the year in which the termination or amendment is adopted
or, if later, is effective. No amendment adopted after the first 90 days of a
three-year period may directly or indirectly increase the amount of any
Incentive Bonus, or alter the objective criteria in a manner which will increase
any Incentive Bonus, for that three-year period. Except as otherwise provided in
this Plan and the applicable objective criteria established pursuant to this
Plan for determining the amount of any Incentive Bonus for a three-year period,
no Incentive Bonuses shall be payable for the three-year period in which the
Plan is terminated, or, if later, in which the termination is effective.

SECTION 10

Duration of the Plan

                    Subject to earlier termination by the Board, this Plan shall
terminate without action by the Board as of the date of the first meeting of the
shareholders in 2002 unless reapproved by the shareholders at that meeting or
any earlier meeting. If reapproval occurs, the Plan will terminate as of the
date of the first meeting of the shareholders in the fifth year following
reapproval and each subsequent reapproval unless reapproved on or before the
termination date. If the Plan terminates under this provision due to lack of
reapproval by the shareholders, Incentive Bonuses shall be paid for the
three-year periods already commenced before the date of termination of the Plan,
except for the three-year period that intially began in the year the Plan
terminates.